DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Group II claim 18 in the reply filed on 07/18/2022 is acknowledged. Claims 1-7, 9-16 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups I and III, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-The terms “tightly” and “tight” in claim 18 are relative terms which render the claim indefinite. The terms “tightly” and “tight” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Crawford (U.S. Patent Pub. No. 2009/0064511) in view of Wilbur (U.S. Patent Pub. No. 2003/0050132).
Regarding claim 18, Crawford teaches a method for connecting sections of an extension pole comprising: 
(a) providing a first composite ferrule (50a) and a second composite ferrule (50B); 
(b) connecting the first composite ferrule to a first pole (20a)(Figure 5); 
(c) connecting the second composite ferrule to a second pole (20b)(Figure 5); and 
 (e) including a third composite ferrule (50C) to the second pole on an end opposite the second composite ferrule;
(f) connecting a tool (12,14,16) to the third composite ferrule (50c), wherein the tool is one or more of a pruner and a rope, double pulley and a rope, a saw head, a saw blade, a sook saw blade and belting scabbard, and or a limb and wire raiser (See annotated Figure 5 below and Paragraph 0039 and 0050 and 0052).

    PNG
    media_image1.png
    781
    580
    media_image1.png
    Greyscale

Crawford does not provide;
 the first composite ferrule having an outwardly threaded portion opposite a pole receiving portion and the second composite ferrule having a recessed inwardly threaded portion defining an overlapping sleeve opposite a pole receiving portion; 
(b) connecting the pole receiving portion of the first composite ferrule to a first pole; 
(c) connecting the pole receiving portion of the second composite ferrule to a second pole; and 
(d) tightening the outwardly threaded portion of the first composite ferrule to the inwardly threaded portion of the second composite ferrule to form a tight connection with the overlapping sleeve of the second composite ferrule overlapping at least a portion of the pole receiving portion of the first composite ferrule;
(e) connecting the third composite ferrule having an outwardly threaded portion opposite a pole receiving portion to the second pole on an end opposite the second composite ferrule;
(f) connecting the tool to the outwardly or inwardly threaded potion of the third composite ferrule, wherein the tool is one or more of a pruner and a rope, double pulley and a rope, a saw head, a saw blade, a sook saw blade and belting scabbard, and or a limb and wire raiser. 

Wilbur teaches it is known in the art of shaft members to incorporate;
(a) a first composite ferrule (38) having an outwardly threaded portion (54) opposite a pole receiving portion (48) and a second composite ferrule (36) having a recessed inwardly threaded portion (44) defining an overlapping sleeve opposite a pole receiving portion (40)(Figures 2-3 and Paragraph 0021); 
(b) connecting the pole receiving portion (48) of the first composite ferrule (38) to a first pole (16, 24)(Figures 2-3 and Paragraph 0021); 
(c) connecting the pole receiving portion (42) of the second composite ferrule (36) to a second pole (18, 26)(Figures 2-3 and Paragraph 0020; and
(d) tightening the outwardly threaded portion of the first composite ferrule to the inwardly threaded portion of the second composite ferrule to form a tight connection with the overlapping sleeve of the second composite ferrule overlapping at least a portion of the pole receiving portion of the first composite ferrule (Figures  3-4 and Paragraph 0021).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Crawford to incorporate the teachings of Wilbur to provide a two piece hollow connector with threaded connector portions for pole attachment. In doing so, it allows for a releasable configuration between to shafts (Paragraph 0008)

Therefore, the modified device of Crawford in view of WIldbur provides 
connecting a third composite ferrule having an outwardly threaded portion opposite a pole receiving portion to the second pole on an end opposite the second composite ferrule (Crawford Figure 5 and Wilbur Figure 2);
connecting the tool to the outwardly or inwardly threaded potion of the third composite ferrule (Wilber Figure 2 and Paragraph 0034), wherein the tool is one or more of a pruner and a rope, double pulley and a rope, a saw head, a saw blade, a sook saw blade and belting scabbard, and or a limb and wire raiser (Crawford Figure 5 and Paragraph 0039).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD D CROSBY JR/  08/09/2022Examiner, Art Unit 3724